HEDRICK, Judge.
The sole question before this court is whether the trial court erred in allowing defendants’ motion for directed verdict at the conclusion of the plaintiff’s evidence.
On defendants’ motion for a directed verdict the evidence must be considered in a light most favorable to plaintiff. It is our opinion that when the evidence is so considered it is insufficient to raise an inference that the injuries to the minor child of plaintiff were proximately caused by the actionable negligence of the defendant Edith Ann Tyndall in the operation of the automobile. Brewer v. Green, 254 N.C. 615, 119 S.E. 2d 610 (1961).
The judgment is
Affirmed.
Judges Parker and Baley concur.